                     Case 2:15-bk-28443-NB                             Doc 525             Filed 11/11/19                 Entered 11/11/19 09:45:12             Desc
                                            UNITED STATES Main
                                                          DEPARTMENT
                                                               DocumentOF JUSTICE
                                                                            Page 1 of 27
                                            OFFICE OF THE UNITED STATES TRUSTEE
                                              CENTRAL DISTRICT OF CALIFORNIA
In Re:
   Cloudbreak Entertainment Inc
                                                                                      Case Number:             2:15-bk-28443
                                                                                      Operating Report Number:          47
                                                                Debtor(s).            For the Month Ending:    October 31, 2019

                                            I. CASH RECEIPTS AND DISBURSEMENTS
                                           A. (GENERAL ACCOUNT*) (CNB xxxxxx6540)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                        6,419,475.14

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                             6,316,112.60
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                             103,362.54

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing                                                                            33,342.84
   Accounts Receivable - Pre-filing                                                                                  0.00
   General Sales
   Other (Specify)
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                     33,342.84

5. BALANCE:                                                                                                                                       136,705.38

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)        0.00
   Disbursements (from page 2)                     36,875.19

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                             36,875.19

7. ENDING BALANCE:                                                                                                                                  99,830.19

8. General Account Number(s):                                                    xxxxx6540

    Depository Name & Location:                                                  City National Bank, 400 N Roxbury Dr, Beverly Hills, CA 90210



* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                          Page 1 of 18
                       Case 2:15-bk-28443-NB     Doc 525
                                   TOTAL DISBURSEMENTS      Filed 11/11/19
                                                       FROM GENERAL          Entered
                                                                    ACCOUNT FOR       11/11/19
                                                                                CURRENT PERIOD 09:45:12                                                       Desc
                                                  Main Document        Page 2 of 27
   Date      Check                                                                                                              *Amount        **Amount
 mm/dd/yyyy Number         Payee or DIP account                             Purpose                                             Transfered     Disbursed        Amount
   10/1/2019   1333 Actuaries Unlimited                 Year End 2018 Pension Plan Adminsitration                                                  3,300.00        3,300.00
   10/1/2019   1334 American Express (business account) Credit Card statement dated 9.27.2019                                                      9,928.19        9,928.19
   10/1/2019   1335 Bungalow Properties                 October 2019 rent                                                                          2,500.00        2,500.00
   10/1/2019   1336 Conrad Riggs                        October 2019 monthly payment                                                             16,666.67        16,666.67
   10/1/2019   1337 Paychex                             inv dated 8.30.2019 - 9.26.2019                                                               62.95           62.95
   10/1/2019   1338 Petty Cash                          October 2019 petty cash                                                                      500.00          500.00
   10/2/2019   1339 ATT Mobility                        Statement dated 9.26.2019                                                                    362.22          362.22
   10/2/2019   1340 Goldman Sachs Bank (business acct) Credit Card statement dated 9.30.2019                                                         105.16          105.16
   10/7/2019   1341 US Trustee                          Q3 2019 US Trustee fee                                                                       975.00          975.00
  10/21/2019   1342 Gordon Fishburn                     September 2019 services                                                                    2,475.00        2,475.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                 TOTAL DISBURSEMENTS THIS PERIOD:                       0.00     36,875.19       $36,875.19
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                               Page 2 of 18
                  Case 2:15-bk-28443-NB Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12                             Desc
                                    GENERAL ACCOUNT
                                          Main       (CNBPage
                                               Document    xxxxx6540)
                                                               3 of 27
                                         BANK RECONCILIATION

                           Bank statement Date:                 10.31.2019                Balance on Statement:   $99,830.19

Plus deposits in transit (a):
                                                                      Deposit Date           Deposit Amount
                                                                                                       $0.00




TOTAL DEPOSITS IN TRANSIT                                                                                               0.00
Less Outstanding Checks (a):
                    Check Number                                       Check Date             Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                               0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                            $99,830.19
                                                                           Page 3 of 18
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
          Case 2:15-bk-28443-NB Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12   Desc
                        I. CASH RECEIPTS  AND DISBURSEMENTS
                                    Main Document   Page 4 of 27
                              B. (PAYROLL ACCOUNT) (N/A)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                          0.00

4. RECEIPTS DURING CURRENT PERIOD:
   (Transferred from General Account)

5. BALANCE:                                                                    0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                         0.00

7. ENDING BALANCE:                                                             0.00

8. PAYROLL Account Number(s):

  Depository Name & Location:




                                         Page 4 of 18
         Case 2:15-bk-28443-NB Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12   Desc
        TOTAL DISBURSEMENTS FROMMainPAYROLL
                                     DocumentACCOUNT
                                                 Page 5FOR
                                                        of 27CURRENT PERIOD


  Date      Check
mm/dd/yyyy Number         Payee                        Purpose             Amount
                    N/A




                                        Page 5 of 18
                                    TOTAL DISBURSEMENTS THIS PERIOD:              0.00
                    Case 2:15-bk-28443-NB                       Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12     Desc
                                                              PAYROLL  ACCOUNT (N/A)
                                                                 Main Document    Page 6 of 27
                                                               BANK RECONCILIATION

                           Bank statement Date:                                            Balance on Statement:

Plus deposits in transit (a):
                                                                       Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                           0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                           0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                             $0.00
                                                                                 Page 6 of 18
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
          Case 2:15-bk-28443-NB Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12   Desc
                        I. CASH RECEIPTS  AND DISBURSEMENTS
                                    Main Document  Page 7 of 27
                             C. (MONEY MARKET ACCOUNT)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS                     5,091,044.06

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX                          1,050,000.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                   4,041,044.06

4. RECEIPTS DURING CURRENT PERIOD:                                        162,427.17
   Accounts Receivable - Post-filing                     161,548.24
   Interest Income                                           878.93
5. BALANCE:                                                             4,203,471.23

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                          0.00

7. ENDING BALANCE:                                                      4,203,471.23

8. MONEY MARKET Account Number(s):                  127520216

  Depository Name & Location:              City National Bank
                                           Beverly Hills, CA 90210




                                         Page 7 of 18
         Case 2:15-bk-28443-NB Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12 Desc
      TOTAL DISBURSEMENTS FROMMain
                                 MONEY   MARKETPage
                                     Document     ACCOUNT
                                                      8 of 27FOR CURRENT PERIOD


  Date      Check
mm/dd/yyyy Number         Payee                        Purpose              Amount




                                        Page 8 of 18
                                     TOTAL DISBURSEMENTS THIS PERIOD:             0.00
                    Case 2:15-bk-28443-NB                       Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12     Desc
                                                                  TAXDocument
                                                                 Main  ACCOUNT Page 9 of 27
                                                               BANK RECONCILIATION

                           Bank statement Date:                                            Balance on Statement:   $0.00

Plus deposits in transit (a):
                                                                       Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                           0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                           0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                             $0.00
                                                                                 Page 9 of 18
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
          Case 2:15-bk-28443-NB                              Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12                   Desc
                                                             Main Document     Page 10 of 27

                                                MONEY MARKET ACCOUNT
                                                 BANK RECONCILIATION
                                              CNB Account # XXXXX0216
                           Bank statement Date:   10.31.2019      Balance on Statement:                         $4,203,471.23

Plus deposits in transit (a):
                                                                       Deposit Date            Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date          Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                          $4,203,471.23

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                               Page 10 of 18
                   Case 2:15-bk-28443-NB Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12                                                  Desc
                                      I. D SUMMARY   SCHEDULEPage
                                             Main Document    OF CASH
                                                                  11 of 27

ENDING BALANCES FOR THE PERIOD:
                               (Provide a copy of monthly account statements for each of the below)


                                                                  General Account:                                 99,830.19
                                                                   Payroll Account:                                     0.00
                                                                      Tax Account:                                      0.00
    *Other Accounts:                                          Money Market Account                              4,203,471.23


       *Other Monies:
                                                        **Petty Cash (from below):                                            0.00

TOTAL CASH AVAILABLE:                                                                                                                4,303,301.42


Petty Cash Transactions:
        Date                                 Purpose                                                            Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                               0.00



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions



                                                                               Page 11 of 18
            Case 2:15-bk-28443-NB Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12            Desc
                    II. STATUS OF PAYMENTS  TO SECURED
                                    Main Document   PageCREDITORS,
                                                         12 of 27  LESSORS
                          AND OTHER PARTIES TO EXECUTORY CONTRACTS

                             Frequency of Payments
  Creditor, Lessor, Etc.           (Mo/Qtr)        Amount of Payment                       Total Due
Bungalow Properties LLC Monthly                             $2,500.00




                                                                          TOTAL DUE:                   0.00


                                              III. TAX LIABILITIES

FOR THE REPORTING PERIOD: NOVEMBER 1, 2017 TO NOVEMBER 30, 2017
                                              Gross Sales Subject to Sales Tax:                        0.00
                                                            Total Wages Paid:                          0.00

                                                      Total Post-Petition                Date Delinquent
                                                       Amounts Owing Amount Delinquent    Amount Due
                             Federal Withholding                 0.00             0.00
                             State Withholding
                             FICA- Employer's Share
                             FICA- Employee's Share
                             Federal Unemployment
                             Sales and Use
                             Real Property
                    Other:                                       0.00
                                           TOTAL:Page 12 of 18   0.00             0.00
                           Case 2:15-bk-28443-NB       Doc 525PAYABLE
                                         IV. AGING OF ACCOUNTS   FiledAND
                                                                       11/11/19    Entered 11/11/19 09:45:12
                                                                          RECEIVABLE                                                                                                                      Desc
                                                       Main Document       Page 13 of 27
                                                                                                                                     *Accounts Payable                     Accounts Receivable
                                                                                                                                        (Itemized)                    Pre-Petition     Post-Petition
                                                                                                                     30 days or less       304,849.58
                                                                                                                       31 - 60 days
                                                                                                                       61 - 90 days
                                                                                                                      91 - 120 days
                                                                                                                     Over 120 days                                              0.00
                                                                                                                           TOTAL:          304,849.58                           0.00              0.00

                            Itemized:
                            Professional Fees:
                                                                   Brentwood Management Group                                                               0.00
                                                                   Pachulski Stang Ziehl & Jones LLP                                                   85,000.00
                                                                   Kehr, Schiff, Crane                                                                  4,557.00
                                                                   Browne George Ross LLP                                                             215,292.58
                                                                                   Total Accrued Professional Fees                                    304,849.58

                                                                                         V. INSURANCE COVERAGE

                                                                                                                                                  Amount of         Policy Expiration   Premium Paid
                                                                                           Name of Carrier                                        Coverage                Date          Through (Date)
                                    General Liability New York Marine & General                                                                        $1,000,000          3/13/2020          3/13/2020
                               Worker's Compensation
                                            Casualty
                                             Vehicle
                Others:


                                                                      VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                                                   (TOTAL PAYMENTS)

 Quarterly Period                                                                                                                                                                       Quarterly Fees
  Ending (Date)                 Total Disbursements                                         Quarterly Fees                                        Date Paid           Amount Paid        Still Owing
       31-Dec-2015                                1,653.84                                                                    325.00                 11-Jan-2016              325.00              0.00
       31-Mar-2016                               20,040.95                                                                    650.00                28-Apr-2016               650.00              0.00
        30-Jun-2016                               9,667.77                                                                    325.00                27-Oct-2016               325.00              0.00
       30-Sep-2016                               42,816.42                                                                    650.00                  4-Oct-2016              650.00              0.00
       31-Dec-2016                              734,490.16                                                                  4,875.00                  5-Jan-2017            4,875.00              0.00
       31-Mar-2017                               31,242.67                                                                    650.00                18-Apr-2017               650.00              0.00
        30-Jun-2017                              19,175.52                                                                    650.00                 17-Jul-2017              650.00              0.00
       30-Sep-2017                               17,955.98                                                                    650.00                16-Oct-2017               650.00              0.00
       31-Dec-2017                              701,030.09                                                                  4,875.00                  8-Jan-2018            4,875.00              0.00
       31-Mar-2018                               45,612.58                                                                    650.00                13-Apr-2018               650.00              0.00
        30-Jun-2018                              63,088.63                                                                    650.00                 13-Jul-2018              650.00              0.00
       30-Sep-2018                               84,986.80                                                                    975.00                  9-Oct-2018              975.00              0.00
       31-Dec-2018                               23,385.00                                                                    650.00                  7-Jan-2019              325.00              0.00
                                                                                                                                                    22-Mar-2019               325.00
     31-Mar-2019                   60,083.28                                          650.00                                                        16-Apr-2019               650.00              0.00
      30-Jun-2019                 668,468.29                                        4,875.00                                                         9-Aug-2019             4,875.00              0.00
      30-Sep-2019                  90,982.40                                          975.00                                                        21-Oct-2019               975.00              0.00
** - (note regarding Q2 2016, the $325 payment sent was mis-applied. The $325                                                                                                                     0.00
 has been returned to Cloudbreak Entertainment Inc during the first week of October                                                                                                               0.00
 Cloudbreak Entertainment Inc has re-issued the Q2 2016 Trustee payment                                                                                                                           0.00
 on October 27, 2016                                                                                                                                                                              0.00
*** (note regarding Q4 2018, certain expenses were reimbursed to the corporation                                                                                                                  0.00
 for expenses incurred and paid in late Q4 2017 and 2018. These reimbursements                                                                                                                    0.00
 were netted against the current quarter actual expenses, resulting in a credit or                                                                                                                0.00
 negative balance referenced above)                                                                                                                                                               0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                                                                                                  0.00
                                                                                                                          23,075.00                                       23,075.00               0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
                                                                                                                     Page 13 of 18
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report
                    Case 2:15-bk-28443-NB                         Doc 525            Filed 11/11/19         Entered 11/11/19 09:45:12   Desc
                                               VII SCHEDULE OFDocument
                                                         Main COMPENSATION PAID
                                                                        Page 14 TO INSIDERS
                                                                                of 27
                                                           Date of Order                                                                Gross
                                                            Authorizing                                                            Compensation Paid
             Name of Insider                               Compensation                           *Authorized Gross Compensation   During the Month
none




                                            VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                             Amount Paid
             Name of Insider                               Compensation                                    Description             During the Month




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)
                                                                                   Page 14 of 18
                   Case 2:15-bk-28443-NB Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12                                 Desc
                                       IX. PROFIT AND LOSS STATEMENT
                                           Main Document   Page 15 of 27
                                                                  (ACCRUAL BASIS ONLY)

                                                                                                     Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue                                                                  194,891.08             6,557,401.86
   Less: Returns/Discounts                                                                    0.00                     0.00
                                                           Net Sales/Revenue            194,891.08             6,557,401.86

Cost of Goods Sold:
  Beginning Inventory at cost
  Purchases
  Less: Ending Inventory at cost
                            Cost of Goods Sold (COGS)                                         0.00                      0.00

Gross Profit                                                                            194,891.08             6,557,401.86

    Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders
  Payroll - Other Employees
  Payroll Taxes
  Other Taxes (Itemize)                                                                       0.00                46,880.74
  Depreciation and Amortization
  Outside Services                                                                           62.95                 2,875.10
  Rent Expense - Real Property                                                            2,500.00               111,000.00
  Lease Expense - Personal Property
  Insurance                                                                                                       17,840.28
  Real Property Taxes
  Telephone and Utilities                                                                  749.54                   9,203.15
  Repairs and Maintenance
  Travel and Entertainment (Itemize)                                                      1,865.13                41,621.09
  Miscellaneous Operating Expenses (Itemize)                                             14,055.90             2,515,468.24
                              Total Operating Expenses                                   19,233.52             2,744,888.60
                                      Net Gain/(Loss) from Operations                   175,657.56             3,812,513.26

Non-Operating Income:
  Interest Income                                                                          878.93                 13,096.57
  Net Gain on Sale of Assets (Itemize)
  Other (Itemize)
                           Total Non-Operating income                                      878.93                 13,096.57

Non-Operating Expenses:
  Interest Expense
  Legal and Professional (Itemize)
  Other (Itemize)
                         Total Non-Operating Expenses                                         0.00                      0.00

NET INCOME/(LOSS)                                                                       176,536.49             3,825,609.83
(Attach exhibit listing all itemizations required above)
                                                                        Page 15 of 18
         Case 2:15-bk-28443-NB                             Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12         Desc
                                                           Main Document     Page 16 of 27

                                                   IX.1 PROFIT AND LOSS STATEMENT
                                                               (ACCRUAL BASIS ONLY)

                                                                                                  Cumulative Post-Petition

Operating Expenses:
  Other Taxes (Itemize) :
  California franchise tax                                                                 0.00                24,368.58
  City of Santa Monica license                                                                                 18,829.42
  Personal Property Taxes                                                                                       3,682.74
                            Total Other Taxes Expenses                                     0.00                46,880.74

    Travel and Entertainment (Itemize)
       Entertainment                                                                   1,865.13                25,362.56
       Travel                                                                                                  16,258.53


                           Total Travel and Entertaiment Expenses                      1,865.13                41,621.09

    Miscellaneous Operating Expenses (Itemize)
      Bank Fees                                                                                                 1,562.47
      Payroll Processor Fee                                                                                       811.55
      Trustee Fees                                                                                             23,075.58
      Auto Expense                                                                      117.50                  1,711.88
      Dues and Subscriptions                                                             80.60                  7,588.69
      Equipment Rental                                                                                            381.80
      Fines and Penalties                                                                                          50.00
      Miscellaneous                                                                      500.00                 1,980.00
      Pension Administrator Expense                                                    3,300.00                23,500.00
      Exhibit Expense                                                                                           3,793.50
      Medical                                                                            706.43                 1,031.93
      Office Expense                                                                   4,363.54                40,572.40
      Publicity                                                                                                   426.44
      Promotion                                                                          489.86                 1,851.00
      Records & Tapes                                                                    164.22                 9,577.09
      Research                                                                         1,858.75                 4,013.23
      Management Fees                                                                  2,475.00               217,589.75
      Legal Expense                                                                                         2,175,950.93

                          Total Miscallaneous Operating Expenses                      14,055.90             2,515,468.24
(Attach exhibit listing all itemizations required above)




                                                                   Page 16 of 18
               Case 2:15-bk-28443-NB    Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12
                                   X. BALANCE SHEET
                                                                                                           Desc
                                         Main Document
                                  (ACCRUAL BASIS ONLY)
                                                          Page 17 of 27

ASSETS
  Current Assets:
  Unrestricted Cash                                               4,303,301.42
  Restricted Cash
  Accounts Receivable                                                      0.00
  Inventory
  Notes Receivable                                                     7,500.00
  Prepaid Expenses
  Other (Itemize)
                                        Total Current Assets                              4,310,801.42

Property, Plant, and Equipment                                      280,729.96
Accumulated Depreciation/Depletion                                 (271,795.05)
                        Net Property, Plant, and Equipment                                     8,934.91

Other Assets (Net of Amortization):
   Due from Insiders
   Other (Itemize) (ART)                                             10,580.00
                                          Total Other Assets                                 10,580.00
TOTAL ASSETS                                                                              4,330,316.33

LIABILITIES
Post-petition Liabilities:
  Accounts Payable                                                         0.00
  Taxes Payable                                                            0.00
  Notes Payable
  Professional fees
      Brentwood Management Group                                          0.00
      Pachulski Stang Ziehl & Jones LLP                              85,000.00
      Kehr Schiff                                                     4,557.00
      Browne George Ross LLP                                        215,292.58
  Secured Debt
  Other (Itemize)
                              Total Post-petition Liabilities                               304,849.58

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Unsecured Liabilities (note A below)                          14,721,016.50
   Other (Itemize)
                               Total Pre-petition Liabilities                            14,721,016.50
TOTAL LIABILITIES                                                                        15,025,866.08

EQUITY:
  Pre-petition Owners’ Equity                                   (14,421,159.56)
  Post-petition Profit/(Loss)                                     3,825,609.83
  Direct Charges to Equity                                         (100,000.02)
TOTAL EQUITY                                                                             (10,695,549.75)

TOTAL LIABILITIES & EQUITY                                                                4,330,316.33

Note A -the amount includes claims asseted by Layne Britton, Debra West,
 Munger Tolles & Olsen and Conrad Riggs wich are, in each case,  disputed,
                                                              Page  17 of 18contingent
 and/or unliquidated.
      Case 2:15-bk-28443-NB                          Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12                                                    Desc
                                                     Main Document     Page 18 of 27

                                                                      ;, 48(67,211$,5(


                                                                                                                                             1R               <HV
 +DVWKHGHEWRULQSRVVHVVLRQPDGHDQ\SD\PHQWVRQLWVSUHSHWLWLRQXQVHFXUHGGHEWH[FHSWDVKDYHEHHQDXWKRUL]HG
   E\WKHFRXUW",I<HVH[SODLQEHORZ                                                                                                   ;


                                                                                                                                             1R               <HV
 +DVWKHGHEWRULQSRVVHVVLRQGXULQJWKLVUHSRUWLQJSHULRGSURYLGHGFRPSHQVDWLRQRUUHPXQHUDWLRQWRDQ\RIILFHUV
   GLUHFWRUVSULQFLSDOVRURWKHULQVLGHUVZLWKRXWDSSURSULDWHDXWKRUL]DWLRQ",I<HVH[SODLQEHORZ                                     ;



     6WDWHZKDWSURJUHVVZDVPDGHGXULQJWKHUHSRUWLQJSHULRGWRZDUGILOLQJDSODQRIUHRUJDQL]DWLRQ



                ϱϮϭ    ŶĞǆƚĞŶƐŝŽŶŽĨƚŚĞƉƌŝŽƌ   Ǉ  
           &ĞďƌƵĂƌǇϴ͕ϮϬϮϬŽƌƚŚŝƌƚǇĚĂǇƐĂĨƚĞƌĂŶǇWĂƌƚǇŐŝǀĞƐŶŽƚŝĐĞǀŝĂĞͲŵĂŝůƚŽĐŽƵŶƐĞůĨŽƌƚŚĞŽƚŚĞƌWĂƌƚŝĞƐŽĨŝƚƐŝŶƚĞŶƚƚŽƚĞƌŵŝŶĂƚĞ
     ƚŚĞƐƚĂŶĚƐƚŝůů͘





     'HVFULEHSRWHQWLDOIXWXUHGHYHORSPHQWVZKLFKPD\KDYHDVLJQLILFDQWLPSDFWRQWKHFDVH




 $WWDFKFRSLHVRIDOO2UGHUVJUDQWLQJUHOLHIIURPWKHDXWRPDWLFVWD\WKDWZHUHHQWHUHGGXULQJWKHUHSRUWLQJSHULRG
                                                                                                                                             1R               <HV
 'LG\RXUHFHLYHDQ\H[HPSWLQFRPHWKLVPRQWKZKLFKLVQRWVHWIRUWKLQWKHRSHUDWLQJUHSRUW",I<HVSOHDVHVHW
   IRUWKWKHDPRXQWVDQGVRXUFHVRIWKHLQFRPHEHORZ                                                                                        ;




,   &RQUDG5LJJV
     GHFODUHXQGHUSHQDOW\RISHUMXU\WKDW,KDYHIXOO\UHDGDQGXQGHUVWRRGWKHIRUHJRLQJGHEWRULQSRVVHVVLRQRSHUDWLQJ
     UHSRUWDQGWKDWWKHLQIRUPDWLRQFRQWDLQHGKHUHLQLVWUXHDQGFRPSOHWHWRWKHEHVWRIP\NQRZOHGJH




           November 11, 2019
         ________________________                                                                                 ___________________________________
         Date                                                                Page 18 of 18                                Principal for debtor-in-possession
Case 2:15-bk-28443-NB   Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12   Desc
                        Main Document     Page 19 of 27
Case 2:15-bk-28443-NB   Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12   Desc
                        Main Document     Page 20 of 27
Case 2:15-bk-28443-NB   Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12   Desc
                        Main Document     Page 21 of 27
Case 2:15-bk-28443-NB   Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12   Desc
                        Main Document     Page 22 of 27
Case 2:15-bk-28443-NB   Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12   Desc
                        Main Document     Page 23 of 27
Case 2:15-bk-28443-NB   Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12   Desc
                        Main Document     Page 24 of 27
Case 2:15-bk-28443-NB   Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12   Desc
                        Main Document     Page 25 of 27
        Case 2:15-bk-28443-NB                   Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12                                      Desc
                                                Main Document     Page 26 of 27



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
150 California Street, 15th Floor, San Francisco, CA 94111.

A true and correct copy of the foregoing document entitled (specify): MONTHLY OPERATING REPORT NO. 47 will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 11, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On November 11, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Office of the United States Trustee
Dare Law, Esq.
915 Wilshire Blvd., Suite 1850
Los Angeles, CA 90067

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)       I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 NOVEMBER 11, 2019 PATRICIA JEFFRIES                                                          /s/ Patricia Jeffries
 Date                           Printed Name                                                  Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:311096.6 06080/001
        Case 2:15-bk-28443-NB                   Doc 525 Filed 11/11/19 Entered 11/11/19 09:45:12                                      Desc
                                                Main Document     Page 27 of 27



In re: Cloudbreak Entertainment
Case No. 2:15-bk-28443-NB

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Peter J Crosby pcrosby@bgrfirm.com, lpennywell@bgrfirm.com
       Philip D Dracht pdracht@fabianlaw.com
       Razmig Izakelian razmigizakelian@quinnemanuel.com
       Nina Z Javan nina@wsrlaw.net, brian@wsrlaw.net;gabby@wsrlaw.net
       Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Jennifer L Nassiri jennifernassiri@quinnemanuel.com
       Shahin Rezvani shahinrezvani@quinnemanuel.com
       Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Daniel J Weintraub dan@wsrlaw.net, vinnet@ecf.inforuptcy.com;brian@wsrlaw.net
       Eric D Winston ericwinston@quinnemanuel.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:311096.6 06080/001
